Citation Nr: 1619824	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the finding that the Veteran was a fugitive felon for purposes of suspending his VA compensation benefits from December [redacted], 2001 to March [redacted], 2010 and creating an overpayment debt was correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which suspended the Veteran's VA compensation benefits based on fugitive felony status.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia. 

The Veteran was scheduled for a hearing before a member of the Board in June 2013.  Although an April 2013 letter notified him of the hearing, he failed to appear at the hearing, did not request postponement, and has not shown good cause for the failure to appear.  Therefore, his request for a hearing is deemed abandoned.

In September 2014, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  A valid warrant was issued for the Veteran on July [redacted], 1998 for violating a condition of probation imposed for commission of a felony, and this warrant was not cleared until March [redacted], 2010.

2.  The underlying crime, aggravated assault, third degree, is classified as a felony under Florida Statute 784.021.

3.  Fugitive felon provisions pertinent to the payment of VA compensation benefits became effective December [redacted], 2001.



CONCLUSION OF LAW

Termination of VA compensation benefits for the period of December [redacted], 2001 to March [redacted], 2010 based on the Veteran's status as a fugitive felon was proper.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The issue of the termination of VA compensation benefits based on status as a fugitive felon turns on undisputable facts, which are detailed below, and no further VCAA notice or duty to assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II. Criteria and Analysis

With regard to the Veteran's fugitive felon status, on December [redacted], 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 [hereinafter Act].  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides (in pertinent part) that a veteran who is otherwise eligible for a benefit under chapter 11 of title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B (West 2014).

The implementing regulation, 38 C.F.R. § 3.665, provides that compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon.  38 C.F.R. § 3.665(n).  The term "fugitive felon" includes a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.655(n)(2)(ii).  The term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

In this case, a January 1996 Complaint/Arrest Affidavit filed with the Pinellas County, Florida Circuit Court documents that the Veteran was charged and arrested for aggravated assault pursuant to Florida Statute 784.021; the character of the crime was identified as a felony.  In March 1996, the Florida Circuit Court found the Veteran guilty of third degree aggravated assault and misdemeanor battery (in case number [redacted]).  Regarding the aggravated assault, he was placed under the supervision of the Department of Corrections (DOC) for one year, followed by one year of DOC probation.

In October 2009, VA received information from Pinellas County that the Veteran was a fugitive felon and a warrant (Warrant number 9600102) had been issued in July 1998.  Accordingly, in a December 2009 letter, the St. Petersburg RO notified the Veteran of the proposed action to suspend payment of his VA compensation benefits based on the outstanding arrest warrant and his status as a fugitive felon.  The RO advised him that payments would resume the date the warrant is cleared and provided contact information for the Warrant Agency in Pinellas County.

In a February 2010 decision letter, the RO explained that the Veteran's compensation benefits had been stopped, effective December [redacted], 2001, which was the date of the Act in which Congress prohibited payment of benefits for any period during which a veteran is a fugitive felon.  Thereafter, in March 2010 the RO received Pinellas County Court documents, including a March [redacted], 2010 Order, which recalled warrant number [redacted] and terminated probation.  (Other warrants were also recalled the same day).  In an April 2010 letter, the RO advised the Veteran's custodian that payment of VA benefits had resumed March [redacted], 2010, the date the warrant was recalled.

Then, in an April 2010 rating decision, the RO determined that the Veteran was considered competent to oversee his own funds, effective February 18, 2010.  Thereafter, in October 2010, the Veteran appointed his current representative as his power of attorney, who in turn filed an NOD on the Veteran's behalf, stating that "this warrant was cancelled and the overpayment should not have been created."

In September 2014, the Board remanded the appeal to the AOJ with instructions to determine the nature of the crime from which the Veteran violated probation as noted in the March 2010 Florida Circuit Court Order.

After obtaining relevant records from the Pinellas County Circuit Court, the Roanoke RO provided the documents to VA regional counsel for legal review on the issue of the Veteran's fugitive felon status.  In a September 2015 memorandum, a VA staff attorney explained that the underlying crime from which the Veteran violated probation, resulting in his classification as a fugitive felon by virtue of the warrant issued in July 1998, was "aggravated assault 'contrary to Chapter 784.021, Florida Statutes,' as stated in the Felony Information."  The attorney further noted that aggravated assault is classified by the Florida Statutes as a felony of the third degree and is punishable "by a term of imprisonment not exceeding 5 years."  Finally, the attorney observed that the case number listed on the Felony Information document is [redacted], which is the same number reflected on the March 1996 Circuit Court Judgment and on the March 2010 Order Recalling Warrant and Termination of Probation.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran was a fugitive felon from the date the Veterans Education and Benefits Expansion Act was enacted on December [redacted], 2001, until March [redacted], 2010 when the warrant for his arrest, which was issued after he violated probation for the underlying felony of third degree aggravated assault, was recalled.  Accordingly, the Veteran's compensation benefits were properly terminated from December [redacted], 2001 to March [redacted], 2010 and the appeal must be denied because under the law there is no entitlement to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Fugitive felon status having been established, the appeal to restore entitlement to payment of VA compensation benefits from December [redacted], 2001 to March [redacted], 2010 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


